DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/04/2021 have been fully considered but are moot in light of the amendment. 
Applicant argues (pg. 11-12) that the independent claim has been amended and is directed to an off-road control system, and the disclosures of both Ishikawa and Zhang are directed to on-road systems. The Examiner has relied on a newly introduced portion of an existing reference (Chang) to teach the off-road control system. 
Applicant further adds (pg. 11-12) that Ishikawa in particular does not determine a 3D path, but merely looks for white lines in an on-road environment, and does not use the outputs of 2D and 3D scanning outputs in the same way as the claimed off-road control system does. The claim language merely teaches that the segmentation operation is performed to identify in the image either or edges and a centerline of a predicted path, and does not teach how it should be used (for example, identifying a line in a muddy path). The detection of edges in a predicted path is still an example of image segmentation and identifying an edge in the image. 
Applicant argues (pg. 12-13) that Zhang fails to disclose the performing of image segmentation, as “image segmentation” is a term that includes dividing an image into pixel groups that teach have the same or similar characteristics, and that image segmentation has not been used as it would be pointless to search within a segmented patch to try to identify features where the area had been defined by having the same or similar pixel properties. The Examiner 
Applicant argues (pg. 13) that Zhang does not provide anything pertaining to the creating of a 3D predicted path, and instead, the system has a 3D predicted path and looks for obstacles within the path and refine the predicted path based on the identification of any such objects. The claim language does not teach limitations about creating of a 3D predicted path. Zhang does teach recognizing portions of the 3D predicted path that include one or more obstacles that are unlikely to be traversed by the vehicle (Zhang [0064-0065] the 3D positions of objects in the field-of-view, wherein the object position can be estimated and the movements can be analyzed. Using the map and the estimated topography the processing module can determine a clear path in front of the host vehicle), and refining the 3D predicted path of the vehicle based on a presence of the one or more obstacles (Based on the Applicant’s specification [0107], the Examiner interprets that refining the 3D predicted path is eliminating portions of the path that corresponds to obstacles, and identifying a traversable path. Zhang teaches [0066-0068]) utilizing sequential images to establish a map of object positions and vertical heights in front of the vehicle, such that a clear path can be defined. The analysis of the multiple iterative images while a vehicle is traveling will build a confidence through the analyses that no object 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 12, 14, 17, 28, 42-44, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S Patent No. 9,836,051; hereinafter “Ishikawa”) in view of Zhang (U.S Patent Publication No. 2010/0097456), further in view of Chang et al. (U.S Patent Publication 2016/0104289; hereinafter “Chang”).

Regarding claim 1, Ishikawa teaches control system for a vehicle, the system comprising a processing means configured to (Ishikawa [col. 3 lines 18-28]; the ECU functions as a vehicle control device and is connected to image capturing cameras and a laser scanner): 

based on the segmentation, identify in the image data either or both edges and/or a centreline of a predicted path of the vehicle (Ishikawa [col. 3 line 67- col. 4 lines 1-5]; image processing on the image signal through edge detection, wherein segmentation operation is used to identify at least 2D image, and locate the edges/centerline of a predicted path); 
calculate three-dimensional (3D) data in respect of the terrain ahead of the vehicle based on the terrain information (Ishikawa [col.4 lines 17-27]; the laser scanner detects 3D data of the terrain. The laser scanner uses point group, synonymous to point cloud, which is a set of data points in space and represent a 3D shape or object); and 
control the direction of travel of the vehicle based at least in part on the refined 3D predicted path (Ishikawa [col. 4 lines 6-8]; the vehicle travels along the predicted path via power steering system such that the vehicle travels along the white lines detected from the recognition data on a laser point group, in which point group represents 3D data points). 
Yet, Ishikawa does not teach performing a segmentation operation on image data defining said at least one 2D image, or determining the 3D coordinates of either or both the lateral edges and/or the centreline of the predicted path of the vehicle by reference to the 3D data, based on the coordinates of either or both the edges and/or centreline of the predicted path identified in the 2D image, to determine a 3D predicted path of the vehicle, and 
recognize portions of the 3D predicted path that include one or more obstacles that are unlikely to be traversed by the vehicle;

However, in the same field of endeavor, Zhang does teach performing a segmentation operation on image data defining said at least one 2D image (Zhang [0034] a segmentation-based method is used, where the processes requires subdividing and analyzing the image to select a clear path; [0072-0073] the process can filter and identify pixels representing edges or transitions in the visual data, which is applied to indicate a clear path of travel); and 
determining the 3D coordinates of either or both the lateral edges and/or the centreline of the predicted path of the vehicle by reference to the 3D data, based on the coordinates of either or both the edges and/or centreline of the predicted path identified in the 2D image, to determine a 3D predicted path of the vehicle (Zhang [0062] the interest points (such as pixels) are examined in the monitored images, where each image is matched to corresponding points in sequential images of the field of view of the vehicle when the vehicle is in motion. Matching includes locating corresponding points, and a filter is applied to match the corresponding points for 3D position identification. Analyzing movement of the interest points can yield 3D coordinates of the interest points, which can be used to map object positions in front of the vehicle and determine a clear path; [0063] the interest point extraction based on images can identify and locate edges, or pixels indicating a transition in the visual data), 
recognize portions of the 3D predicted path that include one or more obstacles that are unlikely to be traversed by the vehicle (Zhang [0064-0065] the 3D positions of objects in the field-of-view, wherein the object position can be estimated and the movements can be analyzed. Using the map and the estimated topography the processing module can determine a clear path in front of the host vehicle); and
refine the 3D predicted path of the vehicle based on a presence of at least one of the one or more obstacles (Based on the Applicant’s specification [0107], the Examiner interprets that refining the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa’s control system of capturing terrain data to predict the path by using segmentation operation and determining the coordinates of the identified edges, as taught by Zhang, for the purpose of accurately perceiving and navigating a clear path (Zhang [0005]).
Yet, Ishikawa and Zhang does not teach an off-road control system for a vehicle. However, in the same field of endeavor, Chang does teach an off-road control system for a vehicle (Chang [0014][Fig. 1] the machine generates a range map for the machine’s environment, in which the machine is autonomously controlled and drives on the worksite; [0015] the work machine is able to identify objects, such as trees, other machines, etc., and is able to traverse on road, dirt-covered portion of the ground, a gravel-covered portion of the ground, etc. (off road)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa and Zhang’s control system of capturing terrain data and using image segmentation to identify a path by using an off-road control system, as taught by Chang for the purpose of ensuring precision in completing machine control tasks (Chang [0002]).  



Claims 2, 43, and 44 are rejected under the same rationale as claim 1. 

Regarding claim 3, the combination of Ishikawa, Zhang, and Chang teaches a system according to claim 1, wherein the 3D data is a point cloud dataset (Ishikawa [col.4 lines 27-36]; point group extracts spatial feature points from the laser point group input – the WO publication of this patent uses the translation “point cloud”, wherein the vehicle position confidence level is based on the density of point cloud/point group. When the density of the laser point cloud/point group is high, the space characteristic points are continuous (Ishikawa [col. 8 lines 22-31])).

Regarding claim 4, the combination of Ishikawa, Zhang, and Chang teaches a system according to claim 1, wherein the processing means is further configured to determine a centreline of the predicted path defined by the lateral edges thereof and a lateral location of the vehicle with respect to the predicted path centreline, the system being configured to control the direction of travel of the vehicle based on the predicted path centreline and lateral vehicle location relative to the predicted path centreline (Ishikawa [col. 7 lines 47-56], [col. 4 lines 64-67, col. 5 lines 1-6], [col. 13 lines 27-37]; space characteristic points are extracted from the laser point group input to specify the vehicle position with respect to static features such as guardrails and median strips. The coordinate position of the vehicle on the road is specified using the GPS. The CPU can determine the side space between the boundaries of the road, in order to change lanes with respect to the center line. The term centreline does not have an explicit definition in the specification, and the examiner has interpret it to be the center of the path the vehicle is driving on as taught in the reference). 

Regarding claim 5, the combination of Ishikawa, Zhang, and Chang teaches a system according to claim 1, wherein the processing means is further configured to control the direction of travel of the 
 
Regarding claim 12, the combination of Ishikawa and Zhang teaches the system according to claim 1. Yet, the combination of Ishikawa and Zhang does not teach wherein the data defining at least one 2D image of the terrain ahead of the vehicle comprises terrain colour information, and the processing means is further configured to, prior to performing the segmentation operation, generate a colour and texture descriptor comprising colour information and texture information in respect of each pixel of the image, with the exception of the pixels defining the border of each image.  
However, in the same field of endeavor, Chang teaches wherein the data defining at least one 2D image of the terrain ahead of the vehicle comprises terrain colour information, and the processing means is further configured to, prior to performing the segmentation operation, generate a colour and texture descriptor comprising colour information and texture information in respect of each pixel of the image, with the exception of the pixels defining the border of each image (Chang [0022] lines 8-15; identify between dirt covered portion and gravel covered portion based on different colors of the pixels).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Zhang’s system of identifying the driving terrain by identifying different types of terrain based on different colors of the pixels, as taught by Chang, for the purpose of ensuring precision in completing machine control tasks (Chang [0002] lines 10-14).  

claim 14, the combination of Ishikawa, Zhang and Chang teaches the system according to claim 12. Yet, the combination of Ishikawa and Zhang does not teach wherein the texture information for the colour and texture descriptor is generated by subtracting the intensity of a given pixel from the intensity of each of the 8 pixels surrounding that pixel, to give eight texture descriptors per pixel.  
However, in the same field of endeavor, Chang teaches wherein the texture information for the colour and texture descriptor is generated by subtracting the intensity of a given pixel from the intensity of each of the 8 pixels surrounding that pixel, to give eight texture descriptors per pixel (Change [0018] lines 16-28, [0031] lines 15-19; each data point in LIDAR image is contrasted with optical camera image. when filtering the image, the controller may select a window size to find filtered 2D points within N pixels of a given feature point. It is inherent that the images will have array of pixels, and each pixel will have 8 surrounding pixels, on each of the 4 sides and 4 corners of the pixel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Zhang’s system of identifying the driving terrain by identifying different types of terrain based on contrast in image data points, as taught by Chang, for the purpose of ensuring precision in completing machine control tasks (Chang [0002] lines 10-14).  

	Regarding claim 17,  the combination of Ishikawa, Zhang, and Chang teaches a system according to claim 1 wherein the processing means being configured to perform a segmentation operation on image data defining one said at least one 2D image and identify in the image data edges of a predicted path of the vehicle comprises the processing means being configured to either receive from a user or determine automatically an indication of a location in the image of at least one path region being a region of the image that is considered to be part of a traversable path of the vehicle, the processing 

	Regarding claim 28, the combination of Ishikawa, Zhang, and Chang teaches a system according to any claim 1 wherein the processing means is further configured to calculate a curvature of the 3D predicted path (Ishikawa [col. 5 lines 42-50, 61-65]; stores data on the travel path based on captured images, wherein the collected data includes the radius of the curvature of the road, the predicted path being the lane detected from the image sensors).

	Regarding claim 42, the combination of Ishikawa, Zhang, and Chang teaches a vehicle comprising a system according to claim 1 (Ishikawa Figure 1, [col.3 lines 1-3]).  

	Regarding claim 54, Ishikawa teaches a computer program product executable on a processor so as to implement the method of claim 43 (Ishikawa [col.3 lines 29-39]; ECU includes a processor and a storage media to execute instructions based on input signals). 


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Zhang, further in view of Chang, further in view of MAEDA et al. (U.S Patent Publication 2017/0039855; hereinafter “Maeda”).

Regarding claim 6, the combination of Ishikawa, Zhang, and Chang teaches the system according to claim 4. Yet, the combination of Ishikawa, Zhang, and Chang does not teach wherein the processing means is further to control the direction of travel of the vehicle to maintain a substantially constant lateral distance of the vehicle centreline from either or both the predicted path centreline and the lateral edge of the predicted path.  
However, in the same field of endeavor, Maeda does teach wherein the processing means is further to control the direction of travel of the vehicle to maintain a substantially constant lateral distance of the vehicle centreline from either or both the predicted path centreline and the lateral edge of the predicted path (Maeda [0039] lines 1-8, [0053] lines 1-4; sensors recognize relative distance and communicate between a road and a vehicle and between vehicles. The vehicle also maintains the steering angle according to the scheduled travelling path. The vehicle is able to maintain a substantially constant lateral distance of the vehicle centreline from the lateral edge by steering to stay within the scheduled travelling path). 
It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa, Zhang, and Chang’s system for determining the centreline of the predicted path by providing distance recognition and steering to stay within the scheduled path, as taught by Maeda, for the purpose of collision prediction in order to raise convenience and a sense of security for an occupant (Maeda [0008]).

Regarding claim 9, the combination of Ishikawa, Zhang, and Chang teaches the system according to claim 1, wherein the processing means is further configured to generate a vehicle path line that is substantially coincident with or parallel to the predicted path centreline (Ishikawa [col. 4 lines 6-10] outputs image recognition data on the white lines and controls the engine such that the vehicle travels 
However, in the same field of endeavor, Maeda teaches the system being configured to set a steering angle of the vehicle to an angle corresponding to the angle of a tangent to the vehicle path line at a predetermined tangent location along the vehicle path line (Maeda [0046] lines 1-10; controls the steering angle for automatic driving based on input from the vehicle drive control apparatus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa, Zhang, and Chang’s system for generating a vehicle path line that is substantially coincident with the predicted path by providing a steering control for automated driving, as taught by Maeda, to avoid collision at the time of rapid route change of moving objects (Maeda [0005] lines 4-6). 



Claims 20 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Zhang and Chang, further in view of Fasola et al. (U.S Patent No. 9,884,623; hereinafter “Fasola”).

Regarding claim 20, the combination of Ishikawa, Zhang, and Chang teaches the system according to claim 1.  Yet, the combination of Ishikawa, Zhang, and Chang does not teach wherein the processing means is further configured to either receive from a user or determine automatically an indication of a location in the image of at least one non-path region being a region of the image that is 
However, in the same field of endeavor, Fasola teaches wherein the processing means is further configured to either receive from a user or determine automatically an indication of a location in the image of at least one non-path region being a region of the image that is considered to not be part of a traversable path of the vehicle, the processing means being configured to employ image data in respect of at least one non-path region in determining edges of a predicted path (Fasola Figure 3, [col.7 lines 5-17, col. 9 lines 23-29]; process road image data through edge detection and image filtering of non-road-surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa, Zhang, and Chang’s system of identifying predicted path and determining 3D coordinates of the path by filtering out the non-road-surface, as taught by Fasola, for the purpose of reducing reliability concerns through image based vehicle localization (Fasola [col. 1 lines 24-32]). 

Regarding claim 39, the combination of Ishikawa, Zhang, and Chang teaches the system according to claim 1.  Yet, the combination of Ishikawa, Zhang, and Chang does not teach wherein the terrain data capture means comprises a stereoscopic camera system. 
However, in the same field of endeavor, Fasola does teach wherein the terrain data capture means comprises a stereoscopic camera system (Fasola [col. 5 lines 24-27]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa, Zhang, and Chang’s system of capturing terrain data by using a stereoscopic camera system, as taught by Fasola, for the purpose of generating depth information and capturing 3D image data (Fasola [col. 7 lines 20-24])

Claims 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Zhang and Chang, further in view of Isogai et al. (WO 2014/189059; hereinafter “Isogai”).

Regarding claim 30, the combination of Ishikawa, Zhang, and Chang teaches the system according to claim 1. Yet, the combination of Ishikawa, Zhang, and Chang does not teach wherein the processing means is further configured to generate a first estimate of surface roughness of terrain ahead of the vehicle based at least in part on terrain information indicative of the topography of the area extending ahead of the vehicle.  
However, in the same field of endeavor, Isogai teaches wherein the processing means is further configured to generate a first estimate of surface roughness of terrain ahead of the vehicle based at least in part on terrain information indicative of the topography of the area extending ahead of the vehicle (Isogai Figure 2, [0023]; estimates road surface roughness extracted from a laser radar reflection intensity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa, Zhang, and Chang’s system of determining the 3D predicted path of the vehicle by generating a surface roughness of the terrain ahead, as taught by Isogai, for the purpose of improving safety by considering the friction of the road surface when calculating the breaking and steering force (Isogai [0002] lines 1-5).

Regarding claim 41, the combination of Ishikawa, Zhang, and Chang teaches the system according to claim 1, wherein the system comprises: 
an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, wherein the processor is configured to access the memory device and 
4838-0109-8362.1perform a segmentation operation on image data defining one said at least one 2D image and identify in the image data edges of a predicted path of the vehicle (Ishikawa [col. 3 line 67 – col. 4 lines 1-5]; perform image processing based on input from the camera through edge detection); 
calculate a 3D point cloud dataset in respect of the terrain ahead of the vehicle based on the terrain information (Ishikawa [col. 4 lines 17-27]; laser scanner scans the area around the vehicle and outputs a data signal for a laser point group);
determine the 3D coordinates of edges of the predicted path of the vehicle by reference to the point cloud dataset, based on the coordinates of edges of the predicted path identified in the 2D image, to determine a 3D predicted path of the vehicle (Ishikawa [col. 7 lines 39-56]; space characteristic points are extracted from laser point group in order to recognize surrounding features and specify vehicle position with respect to detected edges, such as lane markers); and 
cause the direction of travel of the vehicle to be controlled based at least in part on the 3D predicted path (Ishikawa [col. 4 lines 6-8]; CPU controls the steering such that vehicle travels along the white lines).  
Yet, the combination of Ishikawa, Zhang, and Chang does not teach an electronic processor having an electrical input for receiving the terrain information indicative of the topography of terrain ahead of the vehicle
However, in the same field of endeavor, Isogai does teach an electronic processor having an electrical input for receiving the terrain information indicative of the topography of terrain ahead of the vehicle (Isogai [0013], [0016]; the road surface state discriminator can determine various state and type of the road surface, wherein the road surface state determination unit includes a computer and a processing part mainly composed of a CPU). 
.

 Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Zhang and Chang, further in view of Pawlicki et al. (U.S Patent No. 9,555,803; hereinafter “Pawlicki”).

Regarding claim 33, the combination of Ishikawa, Zhang, and Chang teaches the system according to claim 28. Yet, the combination of Ishikawa, Zhang, and Chang does not teach the system further comprising a speed controller
However, in the same field of endeavor, Pawlicki teaches the system further comprising a speed controller
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa, Zhang, and Chang’s system of calculating the curvature of the road by implementing a speed controller to control the speed based on the curvature of the road, as taught by Pawlicki, to overcome the short comings of other prior arts, such as the warning systems not reflecting typical driving patterns and resulting in an accident (Pawlicki [col. 2 lines 34-41]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        




/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665